Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-7-2005

Salley v. Bd Ed Trenton
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3908




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Salley v. Bd Ed Trenton" (2005). 2005 Decisions. Paper 254.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/254


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    NO. 04-3908
                                 ________________

                                 RHASHAY SALLEY,

                                           Appellant


                                            v.

                        TRENTON BOARD OF EDUCATION
                     ____________________________________

                   On Appeal From the United States District Court
                            For the District of New Jersey
                             (D.C. Civ. No. 04-cv-01299)
                    District Judge: Honorable Stanley R. Chesler
                   _______________________________________


                      Submitted Under Third Circuit LAR 34.1(a)
                                  August 26, 2005

           Before: ROTH, MCKEE AND ALDISERT, CIRCUIT JUDGES

                              (Filed: November 7, 2005)


                             _______________________

                                    OPINION
                             _______________________

PER CURIAM

      Rhashay Salley appeals from the order of the District Court granting summary

judgment in favor of the Trenton Board of Education. We will affirm.
       Salley is an adult who received services as a classified student in the Trenton

School District prior to his graduation in 2002. After his graduation, he retained Tracee

Edmondson, an educational consultant and the president/founder of Total Envolvement

consulting firm, to aid him in securing transitional services to which he believed he was

entitled pursuant to the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C.

§ 1400 et seq. Salley filed a request with the New Jersey Department of Education for a

due process hearing and the matter was forwarded to mediation. As a result of mediation,

Salley settled with the Trenton Board of Education, and the parties signed a “Notice of

Agreement” stating that “The Trenton BOE agree[s] to hold an evaluation planning

meeting for R.S. . . . within the next 30 (thirty) days . . . .”

       In March 2004, Salley filed a motion in the District Court requesting an award of

fees and costs to Total Envolvement, pursuant to 20 U.S.C. § 1415, for services that

Edmondson provided in reaching the agreement with the Board of Education. The Board

filed a motion for summary judgment, which was granted. Salley filed this timely appeal.

       We have jurisdiction under 28 U.S.C. § 1291. We review a decision to award or

refuse attorney’s fees under the IDEA’s fee-shifting provision for an abuse of discretion.

Holmes v. Millcreek Township Sch. Dist., 205 F.3d 583, 589 (3d Cir. 2000). “[W]e

exercise plenary review over the legal issues relating to the appropriate standard under

which to evaluate an application for attorney’s fees.” J.O. v. Orange Township Bd. of

Educ., 287 F.3d 267, 271 (3d Cir. 2002) (quoting County of Morris v. Nationalist

Movement, 273 F.3d 527, 535 (3d Cir. 2001)).


                                                 2
           Attorneys’ fees may be awarded under the IDEA to the parents of a child who is a

    prevailing party. 20 U.S.C. § 1415(i)(3)(B).1 The Supreme Court’s clarification of the

    term “prevailing party” in Buckhannon Boad & Care Home, Inc. v. West Virginia

    Department of Health and Human Resources, 532 U.S. 598, 604-05 (2001), applies to

    attorney’s fees claims brought under the IDEA. John T. v. Del. County Intermediate

    Unit, 318 F.3d 545, 556 (3d Cir. 2003). Fees can be recovered under the IDEA if the

    parties entered into a “judicially sanctioned” settlement agreement. Id. at 558.

           We agree with the District Court that Salley cannot be considered a prevailing

    party. The parties’ agreement merely sets forth the next procedural step in Salley’s

    pursuit of his legal rights. Moreover, the agreement was not judicially sanctioned. The

    agreement is not entitled “Order,” the District Court did not sign the agreement, and the

    agreement does not provide for judicial enforcement. Because we will affirm on this

    basis, we do not reach the Board of Education’s argument that Edmondson is not entitled

    to an award of fees for the services she provided because she is not an attorney.

           To the extent Salley is appealing the District Court’s acceptance of the Board’s

    answer, which he asserts was untimely, we conclude that the District Court did not abuse

    its discretion. See Panis v. Mission Hills Bank, 60 F.3d 1486, 1494 (10th Cir. 1995).

1          For the foregoing reasons, we will affirm the District Court’s order.


       1
          Section 1415(i)(3)(B) specifically states that “the court, in its discretion, may award
    reasonable attorneys’ fees as part of the costs to the parents or guardian of a child or
    youth with a disability who is the prevailing party.” Salley is an adult who brought this
    suit in his own name; no parent or guardian is named as a plaintiff. The Board, however,
    did not challenge Salley’s request on this basis, and we do not consider it sua sponte. See
    Schmidt v. Special School Dist. No. 1, 77 F.3d 1084, 1085 n.2 (8th Cir. 1996).

                                                  3